Exhibit 10.1

EXECUTION VERSION

JOINDER TO AMENDMENT AND RESTATEMENT AGREEMENT, dated as of October 4, 2012
(this “Joinder”), among Biomet Inc., an Indiana corporation (the “Borrower”),
LVB Acquisition, Inc., a Delaware corporation (“Holdings”), Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, each lender
from time to time party thereto and each of the other parties identified as an
“Extending Term Lender” on the signature pages hereto (individually, a “Joining
Lender” and collectively the “Joining Lenders”).

WHEREAS, the Borrower, Holdings, the Lenders, the Administrative Agent, the
Swing Line Lender and L/C Issuer are parties to a Credit Agreement dated as of
September 25, 2007, as amended and restated as of August 2, 2012 (as further
amended, amended and restated, modified and/or supplemented from time to time,
the “Credit Agreement”), pursuant to which the Lenders have extended credit to
the Borrower;

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Swing Line
Lender, the L/C Issuer and certain Lenders are parties to the Amendment and
Restatement Agreement, dated as of August 2, 2012 (as amended, amended and
restated, modified and/or supplemented from time to time, the “Restatement
Agreement”), pursuant to which certain Lenders party thereto, to the extent
indicated on their respective signature pages thereto, have extended the
scheduled maturity date of all or a portion of their Euro Term B Loans and/or
Dollar Term B Loans, namely (x) an Extension Series of Euro Term Loans and
(y) an Extension Series of Dollar Term Loans;

WHEREAS, pursuant to Section 2.16(d) of the Credit Agreement, at any time
following the establishment of the Euro Term B-1 Loans and the Dollar Term B-1
Loans, the Borrower may offer any Lender of the Euro Term B Loans or Dollar Term
B Loans, as applicable, who failed to make an election in respect of the
Amendment, the right to convert all or any portion of its Term Loans under the
respective Existing Term Loan Tranche into Extended Term Loans under such Term
Loan Extension Series on identical terms to those offered to the Lenders who
agreed to convert their Term Loans under the Existing Term Loan Tranche into
Extended Term Loans in connection with the establishment of the Euro Term B-1
Loans and the Dollar Term B-1 Loans, as applicable, and otherwise subject to the
terms and conditions set forth in Section 2.16(d) of the Credit Agreement;
provided that any such Lender which agrees to such an extension shall enter into
a joinder agreement to the Restatement Agreement in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Lender,
the Administrative Agent, the Borrower and the other Loan Parties;

WHEREAS, each of the Joining Lenders desires to execute this Joinder in order to
satisfy the requirements described in the preceding paragraph and in
Section 2.16(d) of the Credit Agreement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2. Joinder. (a) By this Joinder, each Joining Lender becomes an
Extending Term Lender for all purposes under the Credit Agreement.

(b) By executing this Joinder as an Extending Term Lender, each of the Joining
Lenders hereby agrees (i) to the terms of the Restatement Agreement, (ii) on the
terms and subject to the conditions set forth in the Restatement Agreement and
the Credit Agreement, to extend and convert all or a portion of its existing
Euro Term B Loans, in the aggregate amount indicated on its signature page, into
Euro Term B-1 Loans and (iii) on the terms and subject to the conditions set
forth in the Restatement Agreement and the Credit Agreement, to extend and
convert all or a portion of its existing Dollar Term B Loans, in the aggregate
amount indicated on its signature page, into Dollar Term B-1 Loans.

SECTION 3. Interest. The Euro Term B-1 Loans established hereby shall initially
be in the form of Euro Term Borrowings in the same proportion as the Euro Term
Borrowings under the existing Euro Term B-1 Loans and with an Interest for each
such Euro Term Borrowing that is coterminous with the Interest Period with
respect to the corresponding existing Euro Term Borrowing and with a
Eurocurrency Rate for such Euro Term Borrowing equal to the Eurocurrency Rate
for the corresponding existing Euro Term Borrowing. The Dollar Term B-1 Loans
established hereby shall initially be in the form of Dollar Term Borrowings in
the same proportion as the Dollar Term Borrowings under the existing Dollar Term
B-1 Loans and with an Interest for each such Dollar Term Borrowing that is
coterminous with the Interest Period with respect to the corresponding existing
Dollar Term Borrowing and with a Eurocurrency Rate for such Dollar Term
Borrowing equal to the Eurocurrency Rate for the corresponding existing Dollar
Term Borrowing.

SECTION 4. Fees. The Borrower agrees to pay to the Administrative Agent, as soon
as reasonably practicable following the Joinder Effective Date (as defined
below), for the account of each Joining Lender, a payment (the “Extension Fee”)
in an amount equal to (a) 0.15% of the aggregate amount of each Joining Lender’s
respective Term Loans as of the Joinder Effective Date. The Extension Fee shall
be payable in Dollars and in immediately available funds and, once paid, such
fee or any part thereof shall not be refundable.

SECTION 5. Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Effectiveness. (a) This Joinder shall become effective as of the date
(the “Joinder Effective Date”) when each of parties hereto has executed and
delivered to the Administrative Agent (or its counsel) a counterpart hereof.

(b) From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a joinder agreement to the Restatement Agreement for
all purposes of the Credit Agreement and the other Loan Documents.

(c) Except as expressly supplemented hereby, the Restatement Agreement shall
remain in full force and effect.

 

2



--------------------------------------------------------------------------------

SECTION 7. Miscellaneous. Each of the parties hereto agrees that each of
Sections 7 to 10 of the Restatement Agreement will apply mutatis mutandis to
this Joinder.

[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

BIOMET INC.,

By:

 

/s/ Daniel P. Florin

 

Name:

 

Daniel P. Florin

 

Title:

  Senior Vice President and Chief Financial Officer

LBV ACQUISITION INC.,

By:

 

/s/ Daniel P. Florin

 

Name:

 

Daniel P. Florin

 

Title:

  Senior Vice President and Chief Financial Officer

 

Signature Page to Biomet Inc. Joinder to Amendment and Restatement Agreement



--------------------------------------------------------------------------------

EACH OF THE LOAN PARTIES LISTED BELOW, hereby consents to the entering into of
this Joinder and agrees to the provisions hereof:

 

Biolectron, Inc.

Biomet 3i, LLC

Biomet Biologics, LLC

Biomet Europe Ltd.

Biomet Fair Lawn LLC

Biomet Florida Services, LLC

Biomet International Ltd.

Biomet Leasing, Inc.

Biomet Manufacturing Corporation

Biomet Microfixation, LLC

Biomet Orthopedics, LLC

Biomet Sports Medicine, LLC

Biomet Trauma, LLC

Biomet U.S. Reconstruction, LLC

Cross Medical Products, LLC

EBI Holdings, LLC

EBI Medical Systems, LLC

EBI, LLC

Electro-Biology, LLC

Implant Innovations Holdings, LLC

Interpore Cross International, LLC

Interpore Spine Ltd.

Kirschner Medical Corporation

By:

 

/s/ Daniel P. Florin

 

Name:

 

Daniel P. Florin

 

Title:

  Senior Vice President and Chief Financial Officer

 

Signature Page to Biomet Inc. Joinder to Amendment and Restatement Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer
and as a Lender

By:

 

/s/ Alysa Trakas

 

Name:

 

Alysa Trakas

 

Title:

 

Director

 

Signature Page to Biomet Inc. Joinder to Amendment and Restatement Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

AllianceBernstein Institutional Investments

– High Yield Loan Portfolio, 1

as an Extending Term Lender,

By:   /s/ Michael Sohr  

Name: Michael Sohr

Title:   Senior Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

AMMC CLO V, LIMITED, 1

as an Extending Term Lender,

By:   /s/ Chester M. Eng  

Name: Chester M. Eng

Title:   Senior Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

AMMC CLO VI, LIMITED, 1

as an Extending Term Lender,

By:   /s/ Chester M. Eng  

Name: Chester M. Eng

Title:   Senior Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Gulf Stream – Compass CLO

2005-II, Ltd.,1

as an Extending Term Lender,

By:   /s/ Joe Moroney  

Name: Joe Moroney

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Gulf Stream – Compass CLO

2007-II, Ltd.,1

as an Extending Term Lender,

By:   /s/ Joe Moroney  

Name: Joe Moroney

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Gulf Stream – Sextant CLO

2006-1, Ltd.,1

as an Extending Term Lender,

By:   /s/ Joe Moroney  

Name: Joe Moroney

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Gulf Stream – Sextant CLO

2007-1, Ltd.,1

as an Extending Term Lender,

By:   /s/ Joe Moroney  

Name: Joe Moroney

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Gulf Stream – Sextant CLO 2007-1, Ltd., 1

as an Extending Term Lender,

By:   /s/ Joe Moroney  

Name: Joe Moroney

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

 

 

 

1 

For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Stone Tower CLO IV Ltd., 1

as an Extending Term Lender,

By:   /s/ Joe Moroney  

Name: Joe Moroney

Title:   Authorized Signatory

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or x Entire Amount (check box if all Euro Term Loans
are being converted)

 

 

 

1 

For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BANK OF AMERICA, N.A.,

as an Extending Term Lender,

By:   /s/ Meredith R. Smith  

Name: Meredith R. Smith

Title:   Vice President

For Extensions of existing Dollar Term Loans: $ 2,600,000.00 (if less than all
Dollar Term Loans are being converted); or ¨ Entire Amount (check box if all
Dollar Term Loans are being converted) For Extensions of existing Euro Term
Loans: €                                                   (if less than all
Euro Term Loans are being converted); or ¨ Entire Amount (check box if all Euro
Term Loans are being converted)

 

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Allied World Assurance Company, Ltd,

as an Extending Term Lender,

By:   /s/ C Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

JPMBI re Blackrock BankLoan Fund,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

 

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BlackRock Floating Rate Income Trust,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BlackRock Defined Opportunity Credit Trust,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BMI-CLO-1,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BlackRock Funds II BlackRock Floating Rate Income Portfolio,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BlackRock Senior Income Series IV,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BlackRock Senior Income Series V Limited

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BlackRock Diversified Income Strategies Fund, Inc.,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BlackRock Floating Rate Income Strategies Fund, Inc.,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BlackRock Floating Rate Income Strategies Fund II, Inc.,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Ironshore Inc.,

as an Extending Term Lender,

By:   /s/ C. Adrian Marshall  

Name: C. Adrian Marshall

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Magnetite VI, Limited,

as an Extending Term Lender,

By:

 

/s/ C. Adrian Marshall

 

Name:

  C. Adrian Marshall   Title:  

Authorized Signatory

For Extensions of existing Dollar Term Loans:

$                                                   (if less than all
Dollar Term Loans are being converted); or x Entire Amount (check box if all
Dollar Term Loans are being converted)

For Extensions of existing Euro Term Loans:

€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

[Joinder to the Amendment and Restatement Agreement]

 



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Permanens Capital L.P., as an Extending Term Lender,

By:

 

/s/ C. Adrian Marshall

 

Name:

  C. Adrian Marshall   Title:  

Authorized Signatory

For Extensions of existing Dollar Term Loans:

$                                                   (if less than all
Dollar Term Loans are being converted); or x Entire Amount (check box if all
Dollar Term Loans are being converted)

For Extensions of existing Euro Term Loans:

€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BlackRock Senior Floating Rate Portfolio, as an Extending Term Lender,

By:

 

/s/ C. Adrian Marshall

 

Name:

  C. Adrian Marshall   Title:  

Authorized Signatory

For Extensions of existing Dollar Term Loans:

$                                                   (if less than all
Dollar Term Loans are being converted); or x Entire Amount (check box if all
Dollar Term Loans are being converted)

For Extensions of existing Euro Term Loans:

€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

[BNP Paribas],1

as an Extending Term Lender,

By:   /s/ Christopher Tice  

Name: Christopher Tice

Title:   Managing Director

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1 

For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Barclays Bank PLC, as an Extending Term Lender,

By:

 

/s/ Aileen Montana

 

Name:

  Aileen Montana   Title:  

Vice President

For Extensions of existing Dollar Term Loans:

$                                                   (if less than all
Dollar Term Loans are being converted); or x Entire Amount (check box if all
Dollar Term Loans are being converted)

For Extensions of existing Euro Term Loans:

€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BLACKSTONE SPECIAL FUNDING

(IRELAND)

By:   GSO Capital Partners LP, as Manager, 1 as an Extending Term Lender, By:  
/s/ Marisa Beeney  

Name: Marisa Beeney

Title:   Authorized Signatory

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $ 7,000,000.00         (if less
than all Dollar Term Loans are being converted); or ¨ Entire Amount (check box
if all Dollar Term Loans are being converted) For Extensions of existing Euro
Term Loans: €                                                   (if less than
all Euro Term Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

BATTALION CLO 2007-I, LTD., 1

as an Extending Term Lender,

By:   BRIGADE CAPITAL MANAGEMENT LLC   As Collateral Manager By:   /s/ Peter
Park  

Name: Peter Park

Title:   Associate

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

JP Morgan Chase Retirement Plan/Brigade, 1

as an Extending Term Lender,

By:   BRIGADE CAPITAL MANAGEMENT LLC   As Investment Manager By:   /s/ Peter
Park  

Name: Peter Park

Title:   Associate

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Apidos CDO IV,

as an Extending Term Lender,

By:  

Its Investment Advisor CVC Credit Partners,

LLC

By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title:   MD/PM

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Apidos CDO V,

as an Extending Term Lender,

By:  

Its Investment Advisor CVC Credit Partners,

LLC

By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title:   MD/PM

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Apidos Cinco CDO,

as an Extending Term Lender,

By:  

Its Investment Advisor CVC Credit Partners,

LLC

By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title:   MD/PM

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Apidos CLO IX,

as an Extending Term Lender,

By:  

Its Collateral Manager CVC Credit Partners,

LLC

By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title:   MD/PM

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Apidos CLO VIII,

as an Extending Term Lender,

By:  

Its Collateral Manager CVC Credit Partners,

LLC

By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title:   MD/PM

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Apidos Quattro CDO,

as an Extending Term Lender,

By:  

Its Investment Advisor CVC Credit Partners,

LLC

By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title:   MD/PM

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

San Gabriel CLO I LTD,

as an Extending Term Lender,

By:  

Its Investment Advisor CVC Credit Partners,

LLC

On behalf of Resource Capital Asset Management

(RCAM)

By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title:   MD/PM

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Sierra CLO II LTD,

as an Extending Term Lender,

By:  

Its Investment Advisor CVC Credit Partners,

LLC

On behalf of Resource Capital Asset Management

(RCAM)

By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title:   MD/PM

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Carlyle Arnage CLO. Ltd.,

as an Extending Term Lender, 1

By:   /s/ Linda Pace  

Name: Linda Pace

Title:   Managing Director

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Carlyle Azure CLO, Ltd., 1

as an Extending Term Lender,

By:   /s/ Linda Pace  

Name: Linda Pace

Title:   Managing Director

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Carlyle High Yield Partners VII, Ltd, 1

as an Extending Term Lender,

By:   /s/ Linda Pace  

Name: Linda Pace

Title:   Managing Director

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Carlyle Veyron CLO, Ltd., 1

as an Extending Term Lender,

By:   /s/ Linda Pace  

Name: Linda Pace

Title:   Managing Director

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Mountain Capital CLO IV Ltd.,1

as an Extending Term Lender,

By:   /s/ Linda Pace  

Name: Linda Pace

Title:   Managing Director

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Ameriprise Financial, Inc,1

as an Extending Term Lender,

By:   /s/ Robin C. Stancil  

Name: Robin C. Stancil

Title:   Assistant Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Cent CDO 10 Limited,1

as an Extending Term Lender,

By:   Columbia Management Investment Advisers, LLC As Collateral Manager By:  
/s/ Robin C. Stancil  

Name: Robin C. Stancil

Title:   Assistant Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Centurion CDO 8 Limited,1

as an Extending Term Lender,

By:   Columbia Management Investment Advisers, LLC As Collateral Manager By:  
/s/ Robin C. Stancil  

Name: Robin C. Stancil

Title:   Assistant Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Cheyne Credit Opportunity CDO I BV,

as an Extending Term Lender,

By:  

Cheyne Capital Management (UK) LLP

acting in its capacity as investment manager of

Cheyne Credit Opportunity CDO I BV

By:   /s/ Anooj Unarket  

Name: Anooj Unarket

Title:   Authorized Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or ¨ Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

x Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

DUANE STREET CLO III, LTD.

By: Citigroup Alternative Investments LLC, as

Collateral Manager,

as an Extending Term Lender, By:   /s/ Melanie Hanlon  

Name: Melanie Hanlon

Title:   Director

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

REGATTA FUNDING LTD.,

By: Citi Alternative Investments LLC,

attorney-in-fact,

as an Extending Term Lender, By:   /s/ Melanie Hanlon  

Name: Melanie Hanlon

Title:   Director

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Citibank N.A., as an Extending Term Lender, By:   /s/ Scott R. Evan  

Name: Scott R. Evan

Title:   Attorney-in-fact

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Clavos Euro CDO Limited, as an Extending Term Lender, By:   /s/ Mathias Muller  

Name: Mathias Muller

Title:   Authorised Signatory

[By:    /s/ Cornelis van den Ouweland  

Name: Cornelis van den Ouweland

Title:] Authorised Signatory

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or ¨ Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

x Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Ameriprise Certificate Company, as an Extending Term Lender, By:   /s/ Thomas W.
Murphy  

Name: Thomas W. Murphy

Title:   Vice President - Investments

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

CRATOS CLO I LTD, as an Extending Term Lender, By:  

Cratos CDO Management, LLC

As Attorney-in-Fact

By:  

JMP Credit Advisors LLC

Its Manager

By:   /s/ Renee Lefebvre  

Name: Renee Lefebvre

Title:   Managing Director

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Columbia Funds Variable Series Trust –

Variable Portfolio – Eaton Vance

Floating-Rate Income Fund,

as an Extending Term Lender,

By:

Advisor

  Eaton Vance Management as Investment Sub- By:   /s/ Michael Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1 

For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Eaton Vance Floating-Rate Income Trust, 1 as an Extending Term Lender,

By:

Advisor

  Eaton Vance Management as Investment By:   /s/ Michael Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Eaton Vance Institutional Senior Loan Fund, 1 as an Extending Term Lender,

By:

Advisor

  Eaton Vance Management as Investment By:   /s/ Michael Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Eaton Vance Limited Duration Income Fund, 1 as an Extending Term Lender,

By:

Advisor

  Eaton Vance Management as Investment By:   /s/ Michael Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Eaton Vance Senior Floating-Rate Trust,1

as an Extending Term Lender,

By:   Eaton Vance Management as Investment Advisor By:   /s/ Michael Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Eaton Vance Senior Income Trust,1

as an Extending Term Lender,

By:   Eaton Vance Management as Investment Advisor By:   /s/ Michael Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Eaton Vance Short Duration Diversified Income Fund,1

as an Extending Term Lender,

By:   Eaton Vance Management as Investment Advisor By:   /s/ Michael Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Eaton Vance VT Floating-Rate Income Fund,1

as an Extending Term Lender,

By:   Eaton Vance Management as Investment Advisor By:   /s/ Michael Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Grayson & Co,1

as an Extending Term Lender,

By: Boston Management and Research as Investment Advisor By:   /s/ Michael
Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

MET Investors Series Trust – Met/Eaton Vance Floating Rate Portfolio,1

as an Extending Term Lender,

By: Eaton Vance Management as Investment Sub-Advisor By:   /s/ Michael Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Pacific Life Funds-PL Floating Rate Loan

Fund,  1

as an Extending Term Lender,

By:   Eaton Vance Management as Investment Sub- Advisor By:   /s/ Michael
Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Pacific Select Fund Floating Rate Loan

Portfolio,  1

as an Extending Term Lender,

By:   Eaton Vance Management as Investment Sub- Advisor By:   /s/ Michael
Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Senior Debt Portfolio, 1

as an Extending Term Lender,

By:   Boston Management and Research as Investment Advisor By:   /s/ Michael
Botthof  

Name: Michael Botthof

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Fidelity Advisor Series I: Fidelity Advisor

Floating Rate High Income Fund, 1

as an Extending Term Lender,

By:   /s/ Joseph Zambello  

Name: Joseph Zambello

Title:   Deputy Treasurer

For Extensions of existing Dollar Term Loans: $    10,000,000         (if less
than all Dollar Term Loans are being converted); or ¨ Entire Amount (check box
if all Dollar Term Loans are being converted) For Extensions of existing Euro
Term Loans: €                                                   (if less than
all Euro Term Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Goldman Sachs Lending Partners, LLC, 1

as an Extending Term Lender,

By:   /s/ Sean Meeker  

Name: Sean Meeker

Title:   Authorized Signatory

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $    5,000,000.00         (if less
than all Dollar Term Loans are being converted); or ¨ Entire Amount (check box
if all Dollar Term Loans are being converted) For Extensions of existing Euro
Term Loans: €                                                   (if less than
all Euro Term Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

GILLESPIE CLO, PLC, 1

as an Extending Term Lender,

By:   /s/ Philippe de Nercy  

Name: Philippe de Nercy

Title:   Head of the Leveraged Funds Group

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or ¨ Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

x Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Phoenix CLO I, LTD. By:   ING Alternative Asset Management LLC, as its
investment manager Phoenix CLO II, LTD. By:   ING Alternative Asset Management
LLC, as its investment manager Phoenix CLO III, LTD. By:   ING Alternative Asset
Management LLC, as its investment manager ING Investment Management CLO I, LTD.
By:   ING Investment Management Co. LLC, as its investment manager ING
Investment Management CLO II, LTD. By:   ING Investment Management Co. LLC, as
its investment manager ING IM CLO 2011-1, Ltd. By:   ING Alternative Asset
Management LLC, as its portfolio manager as an Extending Term Lender, By:   /s/
Michel Prince  

Name: Michel Prince

Title:   SVP

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

LATITUDE CLO I, LTD, 1

as an Extending Term Lender,

By:   /s/ Kirk Wallace  

Name: Kirk Wallace

Title:   Senior Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Mizuho Corporate Bank, Ltd,

as an Extending Term Lender,

By:   /s/ James Fayen  

Name: James Fayen

Title:   Deputy General Manager

For Extensions of existing Dollar Term Loans: $     $1,160,264.12         (if
less than all Dollar Term Loans are being converted); or ¨ Entire Amount (check
box if all Dollar Term Loans are being converted) For Extensions of existing
Euro Term Loans: €                                                   (if less
than all Euro Term Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

New York Life Insurance and Annuity Corporation     New York Life Insurance
Company,     as an Extending Term Lender, By:    New York Life Investment
Management LLC,     By:    /s/ Jeanne Cruz   Its Investment Manager      

Name: Jeanne M. Cruz

Title:   Corporate Vice President

By:    /s/ Jeanne Cruz        

Name: Jeanne M. Cruz

Title:   Director

      NYLIM Flatiron CLO 2005-1 Ltd.     For Extensions of existing Dollar Term
Loans: By:   

New York Life Investment Management LLC,

as Collateral Manager and Attorney-In-Fact

    $                                                   (if less than all Dollar
Term Loans are being converted); or By:    /s/ Jeanne Cruz     x Entire Amount
(check box if all Dollar Term Loans are being converted)  

Name: Jeanne M. Cruz

Title:   Director

    NYLIM Flatiron CLO 2006-1 Ltd.     For Extensions of existing Euro Term
Loans: By:   

New York Life Investment Management LLC,

as Collateral Manager and Attorney-In-Fact

    €                                                   (if less than all Euro
Term Loans are being converted); or By:    /s/ Jeanne Cruz    

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

Name: Jeanne M. Cruz

Title:   Director

        Flatiron CLO 2007-1 Ltd.,     By:   

New York Life Investment Management LLC,

As Collateral Manager and Attorney-In-Fact

      By:    /s/ Jeanne Cruz        

Name: Jeanne M. Cruz

Title:   Director

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

MainStay Floating Rate Fund,     [____], A series of Mainstay Funds Trust     as
an Extending Term Lender, By:    New York Life Investment Management LLC,    
By:        Its Investment Manager       Name:         Title: By:    /s/ Jeanne
Cruz        

Name: Jeanne M. Cruz

Title:   Director

     

MainStay VP Floating Rate Portfolio

A series of MainStay VP Funds Trust

    For Extensions of existing Dollar Term Loans: By:   

New York Life Investment Management LLC,

its Investment Manager

    $                                                   (if less than all Dollar
Term Loans are being converted); or By:    /s/ Jeanne Cruz     x Entire Amount
(check box if all Dollar Term Loans are being converted)  

Name: Jeanne M. Cruz

Title:   Director

    SILVERADO CLO 2006-II Limited     For Extensions of existing Euro Term
Loans: By:   

New York Life Investment Management LLC,

as Portfolio Manager and Attorney-in-Fact

    €                                                   (if less than all Euro
Term Loans are being converted); or By:    /s/ Jeanne Cruz    

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

Name: Jeanne M. Cruz

Title:   Director

        Flatiron CLO 2011-1 Ltd.     By:   

New York Life Investment Management LLC,

as Collateral Manager and Attorney-In-Fact

      By:    /s/ Jeanne Cruz        

Name: Jeanne M. Cruz

Title:   Director

 

80



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

ORIX Corporate Capital Inc.,

as an Extending Term Lender,

By:   /s/ Christopher L. Smith  

Name: Christopher L. Smith

Title:   Senior Managing Director

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

81



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Oak Hill Credit Partners IV,

Limited,1

as an Extending Term Lender,

By:   Oak Hill CLO Management IV, LLC, as Investment Manager By:   /s/ Glenn R.
August  

Name: Glenn R. August

Title:   Authorized Signatory

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Future Fund Board of Guardians,1

as an Extending Term Lender,

By:   Oak Hill Advisors, L.P., as its Investment Advisor By:   /s/ Glenn R.
August  

Name: Glenn R. August

Title:   Authorized Signatory

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Oregon Public Employees

Retirement Fund,1

as an Extending Term Lender,

By:   Oak Hill Advisors, L.P., as Investment Manager By:   /s/ Glenn R. August  

Name: Glenn R. August

Title:   Authorized Signatory

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

 

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

PIMCO Funds: PIMCO Senior Floating Rate Fund By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:     /s/ Arthur Y.D. Ong  

Name: Arthur Y.D. Ong

Title:   Executive Vice President

For Extensions of existing Dollar Term Loans: $ 12,787,192.63 (if less than all
Dollar Term Loans are being converted); or ¨ Entire Amount (check box if all
Dollar Term Loans are being converted) For Extensions of existing Euro Term
Loans: €                                                   (if less than all
Euro Term Loans are being converted); or ¨ Entire Amount (check box if all Euro
Term Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

PIMCO Funds: Private Account Portfolio Series Senior Floating Rate Portfolio By:
  Pacific Investment Management Company LLC, as its Investment Advisor By:   
/s/ Arthur Y.D. Ong  

Name: Arthur Y.D. Ong

Title:   Executive Vice President

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

 

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

PIMCO Cayman Bank Loan Fund By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:   /s/ Arthur Y.D. Ong  

Name: Arthur Y.D. Ong

Title:   Executive Vice President

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Portola CLO, Ltd. By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:   /s/ Arthur Y.D. Ong  

Name: Arthur Y.D. Ong

Title:   Executive Vice President

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Prudential Insurance Company of America,

as an Extending Term Lender,

By:   Prudential Investment Management, Inc. as Investment Advisor By:   /s/
Joseph Lemanowicz  

Name: Joseph Lemanowicz

Title:   Vice President

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Prudential Retirement Insurance and Annuity Company,

as an Extending Term Lender,

By:   Prudential Investment Management, Inc. as Investment Manager By:    /s/
Joseph Lemanowicz  

Name: Joseph Lemanowicz

Title:   Vice President

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted)

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

The Royal Bank of Scotland plc,1

as an Extending Term Lender,

By:    /s/ Ross Van Beurden  

Name: Ross Van Beurden

Title:   

By:    /s/ Sam Bruce  

Name: Sam Bruce

Title:   

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or ¨ Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans: € 4,027,884.39 (if less
than all Euro Term Loans are being converted); or ¨ Entire Amount (check box if
all Euro Term Loans are being converted)

 

 

 

1 

For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

WM Pool – Fixed Interest Trust No. 7,1 By:   Shenkman Capital Management, Inc.,
as Investment Manager By:    /s/ Richard H. Weinstein  

Name: Richard H. Weinstein

Title:   Chief Operating Officer

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or ¨ Entire Amount (check box if all Euro Term Loans
are being converted)

 

 

 

1 

For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Teachers’ Retirement System of Lousiana (Shenkman – BANK LOAN ACCOUNT),1 By:  

Shenkman Capital Management, Inc., as

Investment Manager

By:   /s/ Richard H. Weinstein  

Name: Richard H. Weinstein

Title:   Chief Operating Officer

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Symphony CLO I, LTD.,1

as an Extending Term Lender,

By:   Symphony Asset Management LLC By:   /s/ James Kim  

Name: James Kim

Title:   Co-Head of Credit Research

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Symphony CLO VI, Ltd.,1

as an Extending Term Lender,

By:   Symphony Asset Management LLC By:   /s/ James Kim  

Name: James Kim

Title:   Co-Head of Credit Research

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

T. Rowe Price Institutional

Floating Rate Fund,1

as an Extending Term Lender,

By:   /s/ Brian Burns  

Name: Brian Burns

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans:2 $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

2  Post payment position in Dollar Term Loan B is $4,937,625.00

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

ACE American Insurance Company,1

as an Extending Term Lender,

By:  

T. Rowe Price Associates, Inc. as investment

advisor

By:   /s/ Brian Burns  

Name: Brian Burns

Title:   Vice President

[By:       

Name:

Title:]

For Extensions of existing Dollar Term Loans:2 $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

2  Post payment position in Dollar Term Loan B is $448,875.00

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

TRS HY Fnds LLC By:   Deutsche Bank AG Cayman Islands Branch By:   DB Services
New Jersey, Inc., 1 as an Extending Term Lender, By:   /s/ Angeline Quintana  

Name: Angeline Quintana

Title:   Assistant Vice President

By:    /s/ Deirdre Cesario  

Name: Deirdre Cesario

Title:   Assistant Vice President

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

[Joinder to the Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

Lender Signature Page to the Joinder to Amendment and Restatement Agreement

The undersigned hereby consents to the terms of the Joinder and the Restatement
Agreement and, to the extent indicated below, submits the amount indicated below
of its outstanding (i) Euro Term Loans for conversion to Euro Term B-1 Loans and
(ii) Dollar Term Loans for conversion to Dollar Term B-1 Loans (it being
understood that if the Lender has not made an election below, it will be deemed
to have declined to convert any of its Term Loans).

 

Victoria Court CBNA Loan Funding LLC, 1

as an Extending Term Lender,

By:   /s/ Adam Kaiser  

Name: Adam Kaiser

Title:   Attorney-In-Fact

For Extensions of existing Dollar Term Loans: $                          
                        (if less than all Dollar Term Loans are being
converted); or x Entire Amount (check box if all Dollar Term Loans are being
converted) For Extensions of existing Euro Term Loans:
€                                                   (if less than all Euro Term
Loans are being converted); or

¨ Entire Amount (check box if all Euro Term

Loans are being converted)

 

 

1  For Lenders that are funds managed by a common investment adviser, a separate
signature page must be completed for each such fund.

 

Signature Page to Biomet Inc. Joinder to Amendment and Restatement Agreement